DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Response to Amendment

3.	The Amendment filed February 22, 2021 has been entered.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in the application.    

Information Disclosure Statement




Allowable Subject Matter

5.	Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 

Regarding independent claims 1, 8, and 15, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on February 02, 2021, pages 7-9.

Claims 2-7 are allowed by virtue of their dependency from claim 1. 

Claims 9-14 are allowed by virtue of their dependency from claim 8.

Claims 16-20 are allowed by virtue of their dependency from claim 15.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inventor
Publication
Number
Disclosure
Banna et al.
US Patent 
Application Publication
20140336448
Training involves, by way of example, collecting a pre-recorded set of example outputs ("training data") from the system to be classified, representing what engineers or others agree is a highest probability classification from a closed set of possible classes to be classified.

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654